Exhibit 10.4

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of October 17, by and
between Extraction Oil & Gas, Inc., a Delaware corporation (the “Corporation”),
and Matthew R. Owens (“Indemnitee”).

 

RECITALS:

 

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Corporation or business enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the increased difficulty in attracting and retaining such persons is
detrimental to the best interests of the Corporation and its stockholders and
that the Corporation should act to assure such persons that there will be
increased certainty of such protection in the future;

 

WHEREAS, (i) the Amended and Restated Bylaws of the Corporation (as may be
amended, the “Bylaws”) require indemnification of the officers and directors of
the Corporation, (ii) Indemnitee may also be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (“DGCL”) and
(iii) the Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive and thereby contemplate that
contracts may be entered into between the Corporation and members of the Board,
officers and other persons with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Corporation (as may
be amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Corporation without adequate protection, (iii) the Corporation desires
Indemnitee to serve in such capacity, and (iv) Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Corporation on the condition that he be so indemnified.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1                                              Definitions.  (a) As used
in this Agreement:

 

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.

 

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Corporation or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Corporation.

 

“Disinterested Director” shall mean a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

 

“Enterprise” shall mean the Corporation and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Corporation as a director, officer, employee, agent or fiduciary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding.  Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, or in respect of or relating to, any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 12(d) hereof only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing.  “Expenses”
shall not include “Liabilities.”

 

“Indemnity Obligations” shall mean all obligations of the Corporation to
Indemnitee under this Agreement, including the Corporation’s obligations to
provide indemnification to Indemnitee and advance Expenses to Indemnitee under
this Agreement.

 

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five
(5) years has been, retained to represent: (i) the Corporation or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of

 

2

--------------------------------------------------------------------------------


 

professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Corporation or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Corporation, by
reason of any actual or alleged action taken by Indemnitee or of any action on
Indemnitee’s part while acting as director or officer of the Corporation, or by
reason of the fact that he is or was serving at the request of the Corporation
as a director, officer, employee or agent of another corporation, limited
liability company, partnership, joint venture, trust or other enterprise, in
each case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement can
be provided under this Agreement

 

(b)                                 For the purpose hereof, references to
“fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Corporation” shall
include any service as a director, officer, employee or agent of the Corporation
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

 

Section 2                                              Indemnity in Third-Party
Proceedings.  The Corporation shall indemnify and hold harmless Indemnitee, to
the fullest extent permitted by applicable law, from and against all Liabilities
and Expenses suffered or reasonably incurred (and, in the case of retainers,
reasonably expected to be incurred) by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding (other than any Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor), or any claim,
issue or matter therein.

 

3

--------------------------------------------------------------------------------


 

Section 3                                              Indemnity in Proceedings
by or in the Right of the Corporation.  The Corporation shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by applicable law, from and
against all Liabilities and Expenses suffered or incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding brought by or in the right
of the Corporation to procure a judgment in its favor, or any claim, issue or
matter therein.  No indemnification for Liabilities and Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Corporation, unless and only to the extent that the Delaware Court of Chancery
or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to such
indemnification.

 

Section 4                                              Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement, and without limiting the rights of
Indemnitee under any other provision hereof, including any rights to
indemnification pursuant to Sections 2 or 3 hereof, to the fullest extent
permitted by applicable law, to the extent that Indemnitee is successful, on the
merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Corporation shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved Proceeding,
claim, issue or matter.  For purposes of this Section 4 and without limitation,
the termination of any Proceeding or claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

Section 5                                              Indemnification For
Expenses of a Witness.  Notwithstanding any other provision of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness or
otherwise a participant in any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified against all Expenses suffered or incurred
(or, in the case of retainers, reasonably expected to be incurred) by Indemnitee
or on Indemnitee’s behalf in connection therewith.

 

Section 6                                              Additional
Indemnification.  Notwithstanding any limitation in Sections 2, 3 or 4 hereof,
the Corporation shall indemnify Indemnitee to the fullest extent permitted by
applicable law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) against all Liabilities and Expenses suffered
or reasonably incurred by Indemnitee in connection with such Proceeding,
including but not limited to:

 

(a)                                 the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL; and

 

(b)                                 the fullest extent authorized or permitted
by any amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

4

--------------------------------------------------------------------------------


 

Section 7                                              Exclusions. 
Notwithstanding any provision in this Agreement, the Corporation shall not be
obligated under this Agreement to indemnify or hold harmless Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy obtained by the
Corporation except with respect to any excess beyond the amount paid under such
insurance policy;

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Corporation within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law;

 

(c)                                  except as provided in Section 12(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Corporation or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Corporation provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Corporation under applicable law; or

 

(d)                                 if a final decision by a court having
jurisdiction in the matter shall determine that such indemnification is not
lawful.

 

Section 8                                              Advancement.  In
accordance with the pre-existing requirements of the Bylaws, and notwithstanding
any provision of this Agreement to the contrary, the Corporation shall advance,
to the extent not prohibited by applicable law, the Expenses reasonably incurred
by Indemnitee in connection with any Proceeding, and such advancement shall be
made within thirty (30) days after the receipt by the Corporation of a statement
or statements requesting such advances from time to time, whether prior to or
after final disposition of any Proceeding.  Advances shall be unsecured and
interest free.  Advances shall be made without regard to Indemnitee’s ability to
repay the Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  Advances shall
include any and all Expenses reasonably incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Corporation to support the advances claimed.  Indemnitee shall
qualify for advances upon the execution and delivery to the Corporation of this
Agreement, which shall constitute an undertaking providing that Indemnitee
undertakes to repay the amounts advanced to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the
Corporation.  This Section 8 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 7 hereof.

 

Section 9                                              Procedure for
Notification and Defense of Claim.

 

(a)                                 Indemnitee shall promptly notify the
Corporation in writing of any Proceeding with respect to which Indemnitee
intends to seek indemnification or advancement hereunder following the receipt
by Indemnitee of written notice thereof.  The written notification to the
Corporation shall include a description of the nature of the Proceeding and the
facts

 

5

--------------------------------------------------------------------------------


 

underlying the Proceeding.  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Corporation a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding.  Any delay or failure by Indemnitee to
notify the Corporation hereunder will not relieve the Corporation from any
liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay or failure in so notifying the Corporation shall not
constitute a waiver by Indemnitee of any rights under this Agreement.  The
Secretary of the Corporation shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement with respect to any Proceeding, Indemnitee
may, at Indemnitee’s option, (i) retain counsel selected by Indemnitee and
approved by the Corporation to defend Indemnitee in such Proceeding, at the sole
expense of the Corporation (which approval shall not be unreasonably withheld,
conditioned or delayed), or (ii) have the Corporation assume the defense of
Indemnitee in such Proceeding, in which case the Corporation shall assume the
defense of such Proceeding with counsel selected by the Corporation and approved
by Indemnitee (which approval shall not be unreasonably withheld, conditioned or
delayed) within ten (10) days of the Corporation’s receipt of written notice of
Indemnitee’s election to cause the Corporation to do so.  If the Corporation is
required to assume the defense of any such Proceeding, it shall engage legal
counsel for such defense, and the Corporation shall be solely responsible for
all fees and expenses of such legal counsel and otherwise of such defense.  Such
legal counsel may represent both Indemnitee and the Corporation (and any other
party or parties entitled to be indemnified by the Corporation with respect to
such matter) unless, in the reasonable opinion of legal counsel to Indemnitee,
there is a conflict of interest between Indemnitee and the Corporation (or any
other such party or parties) or there are legal defenses available to Indemnitee
that are not available to the Corporation (or any such other party or parties). 
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate counsel at its
own expense.  The party having responsibility for defense of a Proceeding shall
provide the other party and its counsel with all copies of pleadings and
material correspondence relating to the Proceeding.  Indemnitee and the
Corporation shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Corporation or Indemnitee assumes the defense thereof.  Indemnitee may not
settle or compromise any Proceeding without the prior written consent of the
Corporation, which consent shall not be unreasonably withheld, conditioned or
delayed.  The Corporation may not settle or compromise any Proceeding without
the prior written consent of Indemnitee.

 

Section 10                                       Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 9(a) hereof, if any determination by the
Corporation is required by applicable law with respect to Indemnitee’s
entitlement thereto, such determination shall be made (i) if Indemnitee shall
request such determination be made by Independent Counsel, by Independent
Counsel, and (ii) in all other circumstances, (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if

 

6

--------------------------------------------------------------------------------


 

there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (D) if so directed by the Board, by
the stockholders of the Corporation; and, if it is so determined that Indemnitee
is entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination.  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Corporation (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.  The Corporation will not deny any written request for
indemnification hereunder made in good faith by Indemnitee unless a
determination as to Indemnitee’s entitlement to such indemnification described
in this Section 10(a) has been made.  The Corporation agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Liabilities and Expenses
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 10(a) hereof, (i) the Independent Counsel shall be selected by the
Corporation within ten (10) days of the Submission Date (the cost of such
Independent Counsel to be paid by the Corporation), (ii) the Corporation shall
give written notice to Indemnitee advising it of the identity of the Independent
Counsel so selected and (iii) Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Corporation
Indemnitee’s written objection to such selection.  Such objection by Indemnitee
may be asserted only on the ground that the Independent Counsel selected does
not meet the requirements of “Independent Counsel” as defined in this
Agreement.  If such written objection is made and substantiated, the Independent
Counsel selected shall not serve as Independent Counsel unless and until
Indemnitee withdraws the objection or a court has determined that such objection
is without merit.  Absent a timely objection, the person so selected shall act
as Independent Counsel.  If no Independent Counsel shall have been selected and
not objected to before the later of (i) thirty (30) days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 10(a) hereof (the “Submission Date”) and (ii) ten (10) days after the
final disposition of the Proceeding, each of the Corporation and Indemnitee
shall select a law firm or member of a law firm meeting the qualifications to
serve as Independent Counsel, and such law firms or members of law firms shall
select the Independent Counsel.  Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 12(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

Section 11                                       Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent not

 

7

--------------------------------------------------------------------------------


 

prohibited by applicable law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9(a) of this Agreement, and the
Corporation shall, to the fullest extent not prohibited by applicable law, have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Corporation (including by its directors
or independent legal counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Corporation (including by its
directors or independent legal counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

 

(b)                                 Subject to Section 12(e) hereof, if the
person, persons or entity empowered or selected under Section 10 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Corporation of the request therefore, the requisite determination of entitlement
to indemnification shall, to the fullest extent not prohibited by applicable
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if (i) the determination is
to be made by Independent Counsel and Indemnitee objects to the Corporation’s
selection of Independent Counsel and (ii) the Independent Counsel ultimately
selected requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; provided further, however, that
such 60-day period may also be extended for a reasonable time, not to exceed an
additional sixty (60) days, if the determination of entitlement to
indemnification is to be made by the stockholders of the Corporation.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Corporation or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(d)                                 Reliance as Safe Harbor.  For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with the reasonable care
by the Enterprise.  The provisions of this Section 11(d) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Actions of Others.  The knowledge or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 12                                       Remedies of Indemnitee.

 

(a)                                 Subject to Section 12(e) hereof, in the
event that (i) a determination is made pursuant to Section 10 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement is not timely made pursuant to Section 8 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 10(a) of this Agreement within ninety (90) days after
receipt by the Corporation of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 4 or 5 or the last sentence of
Section 10(a) of this Agreement within ten (10) days after receipt by the
Corporation of a written request therefor, (v) payment of indemnification
pursuant to Sections 2, 3 or 6 of this Agreement is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that the Corporation or any other Person
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of Indemnitee’s entitlement to such indemnification
or advancement.  Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association.  The
Corporation shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 10(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 12 the Corporation shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 10(a) of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 12, absent
a prohibition of such indemnification under applicable law.

 

(d)                                 The Corporation shall, to the fullest extent
not prohibited by applicable law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.  It is
the intent of the Corporation that Indemnitee not be required to incur Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to

 

9

--------------------------------------------------------------------------------


 

Indemnitee hereunder.  The Corporation shall indemnify Indemnitee against any
and all such Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Corporation of a written request therefore)
advance, to the extent not prohibited by applicable law, such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement from the Corporation
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Corporation, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement or
insurance recovery, as the case may be.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding; provided that, in absence of any such determination with respect
to such Proceeding, the Corporation shall advance Expenses with respect to such
Proceeding.

 

Section 13                                       Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation, the Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration or repeal.  To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Bylaws or this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 The Corporation hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement and insurance
provided by one or more Persons with whom or which Indemnitee may be
associated.  The Corporation hereby acknowledges and agrees that (i) the
Corporation shall be the indemnitor of first resort with respect to any
Proceeding, Expense, Liability or matter that is the subject of the Indemnity
Obligations, (ii) the Corporation shall be primarily liable for all Indemnity
Obligations and any indemnification afforded to Indemnitee in respect of any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by applicable law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
to indemnify Indemnitee or advance Expenses or Liabilities to Indemnitee in
respect of any Proceeding shall be secondary to the obligations of the
Corporation hereunder, (iv) the Corporation shall be required to indemnify
Indemnitee and advance Expenses or Liabilities to Indemnitee hereunder to the
fullest extent provided herein without regard to any rights Indemnitee may have
against any other

 

10

--------------------------------------------------------------------------------


 

Person with whom or which Indemnitee may be associated or insurer of any such
Person and (v) the Corporation irrevocably waives, relinquishes and releases any
other Person with whom or which Indemnitee may be associated from any claim of
contribution, subrogation or any other recovery of any kind in respect of
amounts paid by the Corporation hereunder.  In the event any other Person with
whom or which Indemnitee may be associated or their insurers advances or
extinguishes any liability or loss which is the subject of any Indemnity
Obligation owed by the Corporation or payable under any Corporation insurance
policy, the payor shall have a right of subrogation against the Corporation or
its insurer or insurers for all amounts so paid which would otherwise be payable
by the Corporation or its insurer or insurers under this Agreement.  In no event
will payment of an Indemnity Obligation by any other Person with whom or which
Indemnitee may be associated or their insurers affect the obligations of the
Corporation hereunder or shift primary liability for any Indemnity Obligation to
any other Person with whom or which Indemnitee may be associated.  Any
indemnification, insurance or advancement provided by any other Person with whom
or which Indemnitee may be associated with respect to any Liability arising as a
result of Indemnitee’s Corporate Status or capacity as an officer or director of
any Person is specifically in excess over any Indemnity Obligation of the
Corporation or any collectible insurance (including but not limited to any
malpractice insurance or professional errors and omissions insurance) provided
by the Corporation under this Agreement.

 

(c)                                  To the extent that the Corporation
maintains an insurance policy or policies providing liability insurance for
directors, officers, employees, or agents of the Corporation or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee or agent under such policy or policies and such
policies shall provide for and recognize that the insurance policies are primary
to any rights to indemnification, advancement or insurance proceeds to which
Indemnitee may be entitled from one or more Persons with whom or which
Indemnitee may be associated to the same extent as the Corporation’s
indemnification and advancement obligations set forth in this Agreement.  If, at
the time of the receipt of a notice of a claim pursuant to the terms hereof, the
Corporation has director and officer liability insurance in effect, the
Corporation shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.

 

(d)                                 In the event of any payment under this
Agreement, the Corporation shall not be subrogated to the rights of recovery of
Indemnitee, including rights of indemnification provided to Indemnitee from any
other person or entity with whom Indemnitee may be associated; provided,
however, that the Corporation shall be subrogated to the extent of any such
payment of all rights of recovery of Indemnitee under insurance policies of the
Corporation or any of its subsidiaries.

 

(e)                                  The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

11

--------------------------------------------------------------------------------


 

Section 14                                       Duration of Agreement; Not
Employment Contract.  This Agreement shall continue until and terminate upon the
latest of: (i) ten (10) years after the date that Indemnitee shall have ceased
to serve as a director, officer, employee or agent of the Corporation or any
other Enterprise and (ii) the date of final termination of any Proceeding then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 12 of this Agreement relating thereto.  This Agreement shall be binding
upon the Corporation and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors and administrators. 
This Agreement shall not be deemed an employment contract between the
Corporation (or any of its subsidiaries or any other Enterprise) and
Indemnitee.  Indemnitee specifically acknowledges that Indemnitee’s employment
with the Corporation (or any of its subsidiaries or any other Enterprise), if
any, is at will, and Indemnitee may be discharged at any time for any reason,
with or without cause, except as may be otherwise provided in any written
employment contract between Indemnitee and the Corporation (or any of its
subsidiaries or any other Enterprise), other applicable formal severance
policies duly adopted by the Board, or, with respect to service as a director of
the Corporation, by the Certificate of Incorporation, the Bylaws or the DGCL.

 

Section 15                                       Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by
applicable law; (b) such provision or provisions shall be deemed reformed to the
extent necessary to conform to applicable law and to give the maximum effect to
the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 16                                       Enforcement.

 

(a)                                 The Corporation expressly confirms and
agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve as a director,
officer, employee or agent of the Corporation, and the Corporation acknowledges
that Indemnitee is relying upon this Agreement in serving as a director,
officer, employee or agent of the Corporation.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation, the Bylaws and applicable law, and shall not
be deemed a substitute therefore, nor diminish or abrogate any rights of
Indemnitee thereunder.

 

Section 17                                       Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties thereto.  No waiver of

 

12

--------------------------------------------------------------------------------


 

any of the provisions of this Agreement shall be deemed to be or shall
constitute a waiver of any other provision of this Agreement nor shall any
waiver constitute a continuing waiver.

 

Section 18                                       Notices.  All notices,
requests, demands and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, (b) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(i)                                     If to Indemnitee, at such address as
Indemnitee shall provide to the Corporation.

 

(ii)                                  If to the Corporation to:

 

Extraction Oil & Gas, Inc.
370 17th Street, Suite 5300
Denver, CO 80202
Attention: Board of Directors

 

or to any other address as may have been furnished to Indemnitee by the
Corporation.

 

Section 19                                       Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Corporation, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for Liabilities or for Expenses, in connection
with any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (a) the relative benefits received by the
Corporation and Indemnitee as a result of the event(s) and transaction(s) giving
cause to such Proceeding; and (b) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and transaction(s).

 

Section 20                                       Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 12(a) of
this Agreement, the Corporation and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (d) waive,

 

13

--------------------------------------------------------------------------------


 

and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

 

Section 21                                       Counterparts.  This Agreement
may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
one and the same Agreement.  Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

Section 22                                       Miscellaneous.  Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

EXTRACTION OIL & GAS, INC.

 

INDEMNITEE

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Erickson

 

By:

/s/ Matthew R. Owens

Name:

Mark A. Erickson

 

Name:

Matthew R. Owens

Title:

Chief Executive Officer

 

Title:

President and Director

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------